Entergy Corporation Outside Director Stock Program Established under the 2007
Equity Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries
(Amended and Restated Effective January 1, 2009)



 

1. General

The Entergy Corporation Outside Director Stock Program ("Program") was
established pursuant to Article X of the 2007 Equity Ownership and Long Term
Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective for
Grants and Elections On or After January 1, 2007) (the "Plan"), the terms of
which are incorporated into the Program. References in this Program to any
specific Plan provision do not limit the applicability of any other Plan
provision. The effective date of the Program is January 1, 2007. Capitalized
terms used in the Program have the meanings assigned to those terms in the Plan.

The Program is hereby further amended and restated effective January 1, 2009 to
implement changes required pursuant to and consistent with section 409A of the
internal Revenue Code ("Code") for amounts deferred on or after January 1, 2005.
Between January 1, 2007 and December 31, 2008, the Program has been operated in
accordance with transition relief established by the Treasury Department and
Internal Revenue Service under Code section 409A. This amendment and restatement
is adopted in conformity with final regulations under Code section 409A issued
by the Treasury Department on April 10, 2007 and effective January 1, 2009.

2. Purpose



The purpose of the Program is to promote the interests of Entergy Corporation
(the "Company") and its shareholders by attracting and retaining Outside
Directors of outstanding ability and enabling Outside Directors to participate
in the long-term growth and financial success of the Company.

3. Eligibility

The only persons eligible to participate in the Program are Outside Directors.

4. Administration

Pursuant to Article IV of the Plan, the Board of Directors of the Company shall
administer the Plan with respect to any Award granted to an Outside Director;
provided, however, that the Board of Directors may delegate its authority to
administer the Program to any committee or subcommittee of the Board of
Directors which is comprised solely of Outside Directors.

5. Quarterly Stock Awards



> > > 5.1. Quarterly Stock Awards. Subject to the provisions of Section 12 of
> > > the Plan and Sections 6 and 7 of the Program, each Outside Director shall
> > > receive 150 shares of Common Stock ("Quarterly Stock Award") on an Award
> > > Date (as defined in Section 5.3 below) for serving as an Outside Director
> > > during the entire calendar quarter ending on, or immediately prior to,
> > > such Award Date.
> > > 
> > > 5.2. Consideration
> > > 
> > > . Each Quarterly Stock Award is granted in exchange for services rendered
> > > during the calendar quarter ending on, or immediately prior to, the Award
> > > Date and does not require the payment of consideration.
> > > 
> > > 
> > > 
> > > 5.3. Award Dates
> > > 
> > > . The Quarterly Stock Awards will be granted as of the following dates or,
> > > if the date is a day on which the New York Stock Exchange ("NYSE") is not
> > > open for trading, the next succeeding NYSE trading day (each an "Award
> > > Date"):

 * May 31
 * August 31
 * November 30
 * February 28

> > > 5.4. Proration

. If an Outside Director serves as an Outside Director for less than the full
calendar quarter, the number of shares of Common Stock awarded to the Outside
Director shall be calculated by multiplying (a) 150 by (b) the fraction that
results from dividing the number of days the individual served as an Outside
Director during the applicable calendar quarter by 90 days.



5.5. Employment by System Company

. If an Outside Director subsequently becomes an employee of a System Company
while remaining a member of the Board, the former Outside Director's
participation in the Program will be terminated effective immediately upon his
or her employment by the System Company. The change in the Outside Director's
employment status shall have no effect on Quarterly Stock Awards granted prior
to his or her employment by a System Company; provided that the former Outside
Director shall be entitled to a pro rata Award for such calendar quarter in
accordance with Section 5.4.



5.6. Taxes

. If required by applicable law, the Outside Director shall pay to the Company
any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Outside Director may elect to pay such taxes from the shares of Common Stock
that otherwise would be distributed to such Outside Director, or from a
combination of cash and shares of Common Stock. As provided in Section 12.3 of
the Plan, Common Stock related to that portion of an Award utilized for the
payment of withholding taxes shall not again be available for Awards under the
Plan.



5.7. Delivery

. The Company may deliver shares of Common Stock representing a Quarterly Stock
Award by book-entry credit to the account of the Outside Director or by the
delivery of certificated shares. The Company may affix to these shares any
legend that the Company determines to be necessary or advisable.



6.0  Deferral

> In lieu of taking delivery of shares of Common Stock on an Award Date, an
> Outside Director may elect to defer the receipt of such Quarterly Stock Award
> to a subsequent calendar year provided that he or she files an irrevocable
> written deferral notice with the Board of Directors no later than the 31st day
> of December of the calendar year immediately preceding the calendar year in
> which the services are rendered to which the Award Date relates. Accordingly,
> such a deferral notice must be filed by December 31 for the Award Dates
> immediately following on the next May 31, August 31, and November 30 of the
> immediately following year and on February 28 of the second calendar year
> immediately following the year in which the deferral notice is filed. The
> Outside Director's written deferral election must specify the date on which
> the shares of Common Stock will be issued ("Payment Date"), which Payment Date
> must be no earlier than January 2nd of the third calendar year immediately
> following the end of the calendar year in which the deferral election is made.
> Shares of Common Stock deferred pursuant to this section shall accrue dividend
> equivalents, which dividend equivalents will be paid on the Payment Date
> together with interest calculated at an annual rate based upon the 52 week
> Treasury Bill rate as in effect on the first business day of each year. All
> deferral rights or provisions contained in this Program shall be subject to
> all conditions, restraints and limitations as may from time to time be imposed
> by the 2007 Plan, including, without limitation, any amendments to such 2007
> Plan made pursuant to section 409A of the Internal Revenue Code and any and
> all regulations and guidance released thereunder. Such limitation will
> restrict the ability of an Outside Director to accelerate the distribution of
> any deferred Quarterly Stock Awards together with other restrictions.

7.0  Miscellaneous

> The Board of Directors reserves the right at any time to amend the terms and
> conditions set forth in this Program to the extent permitted under the Plan.
> Further, the Program is intended to comply with the applicable requirements of
> Code section 409A and the regulations thereunder and shall be administered in
> accordance with section 409A and the regulations thereunder to the extent the
> program is subject thereto. To the extent that any provision of the Program
> would conflict with the requirements of section 409A and the regulations
> thereunder or would cause the administration of the Program to fail to satisfy
> such requirements, such provision shall be deemed null and void to the extent
> permitted by applicable law.